                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

STEVEN DICKERSON                                                                     PLAINTIFF

v.                               Case No: 4:18-cv-00783-KGB

DOC HOLLADAY, et al.                                                             DEFENDANTS

                                            ORDER

       The Court has reviewed the Proposed Findings and Recommendations submitted by United

States Magistrate Judge Joe J. Volpe (Dkt. No. 8). No objections have been filed, and the time for

filing objections has passed. After careful consideration, the Court concludes that the Proposed

Findings and Recommendations should be, and hereby are, approved and adopted in their entirety

as this Court’s findings in all respects (Id.). Accordingly, the Court dismisses without prejudice

plaintiff Steven Dickerson’s complaint for failure to state a claim upon which relief may be

granted. The Court finds that dismissal of this action constitutes a “strike” within the meaning of

28 U.S.C. § 1915(g). The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma

pauperis appeal from this Order or the accompanying Judgment would not be taken in good faith.

       It is so ordered this 15th day of May, 2019.

                                                           _____________________________
                                                           Kristine G. Baker
                                                           United States District Judge
